DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 1—6, 8—16 and 18—20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1—6, 8—16 and 18—20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Park” et al. [US 2011/0002220 A1], and further in view of “TILLI” [US 2020/0076736 A1], and further in view of “Tan” [US 2011/0153793 A1].

REGARDING CLAIMS 1 & 11. Park disclose A method and A system for securing a communication channel between nodes, comprising one or more processors [see Figs.1 and 4: par.0046], comprising: 
requesting, by a first node, a tunnel for communication with a second see step 1 of Fig.4, where Park disclose the load balancer (of mobility support server) receiving tunnel establishment request from mobile node (par.0047)]; and 
receiving, by the first node, a list of one or more tunnels [Park disclose “… selects plurality of tunnel end addresses of one end router …” (Abstract); Active and Standby Tunnels (Figs.1 and 3), First and Second Active Tunnels (Fig.2)]; and selecting, by the first node, a tunnel from the list [Park disclose “… selects plurality of tunnel end addresses of one end router …” (Abstract); see  also steps 3 and 4 of Fig.4, where Park disclose selecting one end tunnel address and requesting IP tunnel establishment (par.0021, 0038-39, 0046-47)]; 

Park disclose, wherein: the first node is a mobile node [see Figs.1—4, Park disclose first node as mobile (par.0047)]. Park may not expressly disclose; but, 
TILLI, analogues art, teaches the limitations: the first node supports a plurality of different interfaces and communication technologies; and the selecting is based on one or both of mobility of the first node and a selection of one of the plurality of different interfaces and communication technologies for use in communication with the second node [see Abstract; Figures 1, 3, 5 and 9: where TILLI disclose user equipment 102 supporting interfaces/communication technology (par.0050-0051), and tunnel is selected based on IP addresses and packet technology (par.0039, 0058, etc.)];
Therefore, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the system of Park by incorporating the interfaces and communication technology of TILLI for the benefit of providing for the efficient distribution of . 

Park does not; but, Tan, analogues art, disclose configuring, by the first node, a first endpoint of the selected tunnel; and notifying, by the first node, information regarding the selected tunnel to the second node to enable the second node to configure a second endpoint of the tunnel [see steps 330 and 340 of Figure 3, where Rodgers disclose Establishing and Authenticating Endpoints (par.0019—0021)]. 
Therefore, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the system of Park by incorporating the teachings of Tan for the benefit of establishing a secured communication channel between distinct networks, and/or network computing devices. 

Park in view of Tan further disclose claims 2 and 12. The method/system further comprising, wherein the list of one or more tunnels comprises one or both of: IP addresses for the first and second nodes [Park disclose end router’s tunnel IP address (FIG.4 with par. 0046—0047]; and public keys for the first and second nodes. 
Park in view of Tan further disclose claims 4, 5 and 14, 15. The method/system further comprising monitoring the tunnel to gather monitored information regarding at least see par.0021, where Park disclose establishing secure channel, exchanging CHAP requests, and monitoring data for protection]. 
Park in view of Tan, and further in view of TILLI further disclose claims 6 and 16. The method/system further comprising, wherein the information about the tunnel is communicated to a tunnel registry block by the first node [see Fig.5, where Park disclose sending message to correspond mode (par.0054)]. 
Park in view of Tan, and further in view of TILLI further disclose claims 8, 9 and 18, 19. The method/system further comprising, wherein the first node requests an IP address from an IP address management block; and wherein communication regarding the IP address is a secured communication [see Figs.3—5, where Park disclose establishing secure channel, requesting IP address, (par.0021, 0050)]. 

Park in view of Tan, and further in view of TILLI disclose claims 3 and 13. The method/system further comprising, wherein the tunnel is a multi-purpose (MP) usergram data protocol (UDP) tunnel [see Abstract; Figures 1, 3, 5 and 9: where TILLI disclose packet technology (par.0039, 0058)].
 The motivation to combine is the same as that of claim 1 above.

claims 10 and 20. The method/system further comprising, wherein the first node communicates to an IP address management block a request to release an IP address [see Abstract; Figures 1, 3, 5 and 9: tunnel is selected based on IP addresses]. 
The motivation to combine is the same as that of claim 1 above.

Response to Arguments
Applicant's arguments filed on 09/30/2021 have been fully considered but they are not persuasive. It is argued that, “… Tilli fails to teach or suggest that its user equipment 102 performs any selecting of tunnel, let alone doing so specifically based on one or both of its mobility and the plurality of different references and communication technologies supported thereby…” (REMARKS, pp.11, 12). Examiner respectfully disagrees and TILLI is brought/cited for curing deficiency of the feature(s) of the primary reference; i.e., Park. Such that, the tunnel selection process are already satisfied by Park, and TILLI for disclosing different interfaces and communication technologies; and the selecting selection of one of the plurality of different interfaces and communication technologies.  And, the rejection is respectfully maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571) 270-3155.  The examiner can normally be reached on Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/AMARE F TABOR/Primary Examiner, Art Unit 2434